 

Wy gereitom=————"~ Case 1:19-cv-14409-NLH-KMW Document Ano Page 1 of 1 PagelD: 684 —

RSTDEK TD pera Co . NEOPOST

03/16/2020
US POSTAGE

CLERK, UNITED STATES DISTRICT COURT.
P.O. BOX 2797

CAMDEN, NJ 08101 Mea S EPH Gi

OFFICIAL BUSINESS

    
 

 
   

ZIP 08101
041M11292214

MAR 25 2020

AT 8.30 M
CIAMT. WALSH
WA
> clea SSH

 

‘TBI “S*/1 4endas Aq juas uaaq sey aaHoN MIAM-H'IN-60PPT-A9-6 1:1
wos TeWg@)seuoyyenysof SVWOHL SINOT VNHsor

0) pajyeem Alpestuosysaja uaaq sey 3N0N AAIAM-H'IN-GOPPI-AD-61:1

uB) -
“TI80N abpne Aq pasapig og “jew JejnBa. ela synureyd renpiaipe ee noe et
40 Adoa e apiaoid 0} pasapig SI 49/D OUT “wd O0:Z 38 OZOZ ‘2 dy wWUN OZOZ ‘ZL youey
40} pajnpayss Afsnoaaid Buieay oy} suinolpe Aqasay uno auy 4senbas 3ey} JueIB 0}
esned poob Bujpuy ynos ay) pue ‘(OL ‘ON 4393) OzOz ‘ZL YEW ‘MOLOUIO}] 10} pajnpayos
Bulseay oy} winolpe 0} sewoy) Asusoyy wo. ysenbai e panissas BulaeH :yaqHO LXaL
XI JAyYIOG

(paysene yusuMs0p ON) ] +49quUINy] JUIUIMIOGg

 

9h
. MIAN-HIN-60PP 1-49-61 ‘aquiny] ase2
I? 19 NOLLVIDOSSV TVNOILLVN ANVd ODUV STIAM “ [2 19 STUVM iWEN ase

OCOC/9I/E UO pay pue LGA WV €Z:11 18 OZOZ/9I/E UO pasaquia sem UOHoBsURN SUIMOT[OJ ay]
Buljiy Du01j99/3 40 sonoy
[AIT] Aasaap mayy Jo yo12381q
WIND JLAYSIT “S"A

IF 38 NOLLVIDOSSYV
TVNOILLVN MNVE OSNVA STISM “Tele SCYVMQS MAY-HIN-60PPL-AD-6 1-1
Ss}USsWBHpNf/siapso 4810

PESLOLCP9OPS9PREId Yoredsiqjuiq-132/usp oss joa-pluyy:sdyy Aasi9l MAN JO IOLSIC] 3tf1 40} LNOD IUNSIC °S'f - TAIT ADg/WO
